                                          Case 4:20-cv-08956-JSW Document 22 Filed 02/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEITH WESTFIELD,                                   Case No. 20-cv-08956-JSW
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.                                         REGARDING DIVERSITY OF
                                   9
                                                                                            CITIZENSHIP AND VACATING
                                  10     REMINGTON LODGING &                                HEARING ON MOTION TO REMAND
                                         HOSPITALITY, LLC, et al.,
                                                                                            Re: Dkt. No. 1
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 15, 2020, Defendants removed this case from the Superior Court of

                                  14   California, County of Contra Costa to the United States District Court for the Northern District of

                                  15   California. In their Notice of Removal, Defendants assert that this Court has diversity jurisdiction

                                  16   over the action pursuant to 28 U.S.C. § 1332(a) and that removal is proper under 28 U.S.C. §

                                  17   1441(b). (Dkt. No. 1, Not. of Removal ¶ 5.) Defendants allege that Plaintiff is a California

                                  18   citizen. (Id. ¶ 6.) Defendants also allege that: Remington Lodging & Hospitality, LLC, “is a

                                  19   limited liability company formed under the laws of the State of Delaware, having its principal

                                  20   place of business in the State of Texas”; Ashford Walnut Creek LP “is a limited partnership

                                  21   formed under the laws of the State of Delaware, having its principal place of business in the State

                                  22   of Texas”; and Ashford TRS Walnut Creek, LLC, “is a limited liability company formed under the

                                  23   laws of the State of Delaware, having its principal place of business in the State of Texas.” (Id.)

                                  24            Under Ninth Circuit law, “an LLC is a citizen of every state of which its owners/members

                                  25   are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).

                                  26   Similarly, the citizenship of a limited partnership “depends on the citizenship of ‘all the

                                  27   members.’” Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990) (quoting Chapman v. Barney,

                                  28   129 U.S. 677, 682 (1889)). Here, although Defendants allege that they are limited liability
                                          Case 4:20-cv-08956-JSW Document 22 Filed 02/02/21 Page 2 of 2




                                   1   companies and a limited partnership in the Notice of Removal, they have not included information

                                   2   about the citizenship of their owners and members. See, e.g., Hale v. MasterSoft Int’l Pty., Ltd.,

                                   3   93 F. Supp. 2d 1108, 1112 (D. Colo. 2000) (“Other courts . . . have uniformly held that a limited

                                   4   liability company is a citizen of the states of which its members are citizens, and is not a citizen of

                                   5   the state in which it was organized unless one of its members is a citizen of that state.”) (collecting

                                   6   cases); see also Nugget Hydroelectric, L.P. v. Pac. Gas & Elec. Co., 981 F.2d 429, 438 (9th Cir.

                                   7   1992) (noting that the party asserting diversity jurisdiction must “specify affirmatively the

                                   8   citizenship of all relevant parties . . . which in the case of a limited partnership . . . are the

                                   9   partners”). If any of Defendants’ members are citizens of California, complete diversity would be

                                  10   lacking.

                                  11           Accordingly, Defendants are HEREBY ORDERED TO SHOW CAUSE in writing by no

                                  12   later than February 9, 2021, why this matter should not be remanded to state court for lack of
Northern District of California
 United States District Court




                                  13   subject matter jurisdiction.

                                  14           It is FURTHER ORDERED that, the Court has considered the parties’ papers regarding

                                  15   Plaintiff’s motion to remand, relevant legal authority, and the record in this case, and it finds the

                                  16   matter suitable for disposition without oral argument. See N.D. Civ. L.R. 7-1(b). Accordingly,

                                  17   the Court HEREBY VACATES the hearing set for March 26, 2021. If the Court is satisfied that it

                                  18   has jurisdiction over this matter, a written ruling on that motion shall issue in due course.

                                  19           IT IS SO ORDERED.

                                  20

                                  21   Dated: February 2, 2021

                                  22                                                       ______________________________________
                                                                                           JEFFREY S. WHITE
                                  23                                                       United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            2
